DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 7, 14-15, 17 and 20 have been amended.
Claims 1-7 and 14-20 as presented April 30, 2022 are currently pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-7 recite a method accurately and efficiently confirming a suspected health condition of a patient, which is within the statutory category of a process. Claims 14-20 recite a system for accurately and efficiently confirming a suspected health condition of a patient, which is within the statutory category of a machine.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A method for organizing information on a user interface of a computing device to support accurate and efficient confirmation of a suspected health condition of a patient, comprising:
extracting a health data of the patient from an electronic medical record of the patient, the health data selected from any one of a diagnosed condition, a quantitative test result, and a qualitative test result;
inputting the health data into a suspect condition assessment engine applying an assessment ruleset to the health data of the patient that outputs a suspect condition based on the health data, where the suspect condition is a potential health condition diagnosable by a clinician;
determining a hierarchical condition category code for the suspect condition;
comparing the hierarchical condition category code for the suspect condition to each hierarchical condition category code associated with each diagnosed condition of the electronic medical record; 
determining that no match has occurred between the hierarchical condition category code for the suspect condition and each hierarchical condition category code associated with each diagnosed condition of the electronic medical record;
generating a suspect condition data usable to populate the user interface of a POC application, the suspect condition data comprising a name of the suspect condition, a description of the suspect condition, and the hierarchical condition category code; 
detecting an EMR request generated by the POC application running on the computing device of a clinician requesting information of the electronic medical record of the patient, where the POC application comprises a clinical documentation workflow;
generating a call from the POC application of the computing device requesting from a server the data to populate the user interface of the POC application comprising information of the electronic medical record along with the suspect condition data, 
wherein the information of the electronic medical record includes one or more diagnosed conditions
referencing UI integration parameters for specifying a visual relationship within the user interface, the UI integration parameters comprising at least one of a sizing, a formatting, and an organization of a first visual element of the user interface storing the one or more diagnosed conditions extracted from the electronic medical record and a second visual element of the user interface storing the suspect health condition data, 
wherein the first visual element and the second visual element are each at least one of a window, a text box, and a digital image; 
integrating on the user interface the first visual element and the first visual element and the second visual element in the visual association within the clinical documentation workflow to provide a context for the suspect condition relative to the one or more diagnosed conditions within a native encounter of the clinician and the patient;
receiving through a selection of a third visual element of the user interface a diagnosis confirmation of the suspect condition from the computing device of the clinician to certify the suspect condition; and
converting the suspect condition into the diagnosed condition based on the context for the suspect condition relative to the one or more diagnosed conditions within the native encounter by generating a new record in the electronic medical record of the patient.
The examiner submits that, other than the steps performed by the generic computer components, the underlined limitations are directed to methods of organizing human activity. That is, other than the suspect condition assessment engine, user interface, POC application, computing device, and server, the claim recites steps of extracting health data of the patient, applying an assessment ruleset to the data, determining a hierarchical condition category code, comparing the hierarchical condition category code for the suspect condition with the each diagnosed condition, generating a suspect condition data, detecting an EMR request, generating a call, receiving a diagnoses confirmation and converting the suspect condition into a diagnosed condition. These steps, under its broadest reasonable interpretation, are categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. confirming diagnosis of a suspected medical condition of a patient for certification by a clinician). Therefore, the limitation falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a). Any limitation not identified above as part of methods of organizing human activity, are deemed “additional elements” and will be discussed further in detail below. Accordingly, claims 1, and 18 recite at least one abstract idea.
Similarly, dependent claims 2-6 and 15-20 further narrow the abstract idea described in the independent claims. Claims 2, 17 and 19 describe the suspect reasoning data. Claims 3 and 17 further describes the suspect condition. Claims 4 and 19 describe a set of certification options. Claim 5 describes collecting updated patient health data and a second suspect condition. Claims 6 and 16 describe a documentation requirement and a documentation deficiency. Claims 7, 18 and 20 describe an audit log and storing the suspect condition data. Claim 15 describes a diagnosis confirmation. Claims 17 and 20 describe a re-certification trigger. Claim 18 describes authenticating the clinician. Claim 20 describes a reimbursement claim. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1 and 14.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-7 and 14-20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A method for organizing information on a user interface of a computing device to support accurate and efficient confirmation of a suspected health condition of a patient, comprising:
extracting a health data of the patient from an electronic medical record of the patient, the health data selected from any one of a diagnosed condition, a quantitative test result, and a qualitative test result;
inputting the health data into a suspect condition assessment engine applying an assessment ruleset to the health data of the patient that outputs a suspect condition based on the health data, where the suspect condition is a potential health condition diagnosable by a clinician;
determining a hierarchical condition category code for the suspect condition;
comparing the hierarchical condition category code for the suspect condition to each hierarchical condition category code associated with each diagnosed condition of the electronic medical record; 
determining that no match has occurred between the hierarchical condition category code for the suspect condition and each hierarchical condition category code associated with each diagnosed condition of the electronic medical record;
generating a suspect condition data usable to populate the user interface of a POC application, the suspect condition data comprising a name of the suspect condition, a description of the suspect condition, and the hierarchical condition category code; 
detecting an EMR request generated by the POC application running on the computing device of a clinician requesting information of the electronic medical record of the patient, where the POC application comprises a clinical documentation workflow;
generating a call from the POC application of the computing device requesting from a server the data to populate the user interface of the POC application comprising information of the electronic medical record along with the suspect condition data, 
wherein the information of the electronic medical record includes one or more diagnosed conditions
referencing UI integration parameters for specifying a visual relationship within the user interface, the UI integration parameters comprising at least one of a sizing, a formatting, and an organization of a first visual element of the user interface storing the one or more diagnosed conditions extracted from the electronic medical record and a second visual element of the user interface storing the suspect health condition data, 
wherein the first visual element and the second visual element are each at least one of a window, a text box, and a digital image; 
integrating on the user interface the first visual element and the first visual element and the second visual element in the visual association within the clinical documentation workflow to provide a context for the suspect condition relative to the one or more diagnosed conditions within a native encounter of the clinician and the patient;
receiving through a selection of a third visual element of the user interface a diagnosis confirmation of the suspect condition from the computing device of the clinician to certify the suspect condition; and
converting the suspect condition into the diagnosed condition based on the context for the suspect condition relative to the one or more diagnosed conditions within the native encounter by generating a new record in the electronic medical record of the patient.
The claim recites the additional elements of an electronic medical record, suspect condition assessment engine, user interface, POC application, UI integration parameters, window, text box, digital image, computing device, and server that implement the identified abstract idea. The suspect condition assessment engine, user interface, computing device and server are not described by the applicant and are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Regarding the suspect condition assessment engine, the specification states in para. [0021]: The certification server includes a suspect condition assessment engine that includes computer readable instructions that when executed on the processor of the certification server: (i) request a health data of the patient from the electronic medical record of the patient, (ii) apply an assessment ruleset to the health data of the patient that outputs a suspect condition based on the health data; and (iii) generate a suspect condition data. Regarding the computing device, the specification states in para. [0040]: The clinician 104 utilizes a computing device 400, such as a desktop computer, laptop computer, tablet computer, and/or smartphone, to evaluate the patient 102 using the POC application 402. Regarding the server, the specification states in para. [0039]: The certification network 100 is a system of two or more elements communicating through a communication network (i.e., the network 101) such as a virtual private network (VPN) utilized by a healthcare provider. The healthcare provider may be, for example, a medical practice, a hospital, an outpatient facility, a health system, a health maintenance organization (HMO), and/or an accountable care organization (ACO) An record server 200 may store an electronic medical record 212 (i.e., the EMR 212) of a patient 102. A certification server 300 may generate a suspect condition represented by a suspect condition data 305. Regarding the user interface, the specification states in para. [0040]: The computing device 400 and/or the POC application 402 may provide the clinician 104 with a user interface 411 for viewing data of the EMR, manipulating the clinical documentation workflow 406, and other functions. The electronic medical record, POC application, UI integration parameters, window, text box, and digital image are recited at a high-level of generality such that they are generally linking the use of a judicial exception to a particular technological environment or field of use, and thus, do not integrate a judicial exception into a practical application.
The dependent claims 2-7 and 15-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claim 4 defines a clinician database, test database and diagnostic database. Claim 7 merely describes the health tracking device. Claims 15 and 19 describe the components of the computing device including the processor, certification routine, option population routine and/or certification options. Claims 16 and 20 define the processor, documentation requirement database, documentation assessment engine, adjustment generation engine and/or processor of the documentation server. Claim 17 defines the real-time assessment engine, re-certification condition routine, certification date module and processor of the certification server and the suspect condition assessment engine. Claim 18 describes the authentication module, audit log routine, partitioned storage routine and processor of the record server. However, these functions do not integrate a practical application more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations) and/or generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not integrate a judicial exception into a practical application.
 Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-7 and 14-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims recite the additional elements of an electronic medical record, suspect condition assessment engine, user interface, POC application, UI integration parameters, window, text box, digital image, computing device, and server.  Using the suspect condition assessment engine, user interface, computing device, and server to perform the noted steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”). The electronic medical record, POC application, UI integration parameters, window, text box, and digital image generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not amount to significantly more than the judicial exception.
The dependent claims 2-7 and 15-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claim 4 defines a clinician database, test database and diagnostic database. Claim 7 merely describes the health tracking device. Claims 15 and 19 describe the components of the computing device including the processor, certification routine, option population routine and/or certification options. Claims 16 and 20 define the processor, documentation requirement database, documentation assessment engine, adjustment generation engine and/or processor of the documentation server. Claim 17 defines the real-time assessment engine, re-certification condition routine, certification date module and processor of the certification server and the suspect condition assessment engine. Claim 18 describes the authentication module, audit log routine, partitioned storage routine and processor of the record server. However, these functions are not deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations) and/or generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not amount to significantly more than the judicial exception. 
Therefore, claims 1-7 and 14-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 2015/0347705 A1) in further view of Soll (US Pat No. 7,593,952 B2), Erdmann (US 2018/0182474 A1), Kartoun (US 2019/0189253 A1) and Gotthardt (US 2012/0101846 A1).
Regarding claim 1, Simon teaches: A method organizing information on a user interface of a computing device to support accurate and efficient confirmation of a suspected health condition of a patient, comprising:
extracting a health data of the patient from an electronic medical record of the patient, the health data selected from any one of a diagnosed condition, a quantitative test result, and a qualitative test result; (receiving extracted data from a plurality of electronic health records for a patient [0257], [0160]; the collected data may be of a condition for which there is documentation [0164])
[…] where the suspect condition is a potential health condition diagnosable by a clinician; (EHR data is analyzed to identify documented and inferred diagnostic conditions [0316]; the provider can confirm diagnosis of an inferred condition and arrange for appropriate diagnostic testing if needed [0322]; the data manipulation module may use a set of rules to process the EHR data [270], [0272], [0274]; the processes, methods, codes and instructions may be executed by one more network infrastructural elements including modules [0370])
determining a hierarchical condition category code for the suspect condition; (the patient may be assigned to condition categories identified using Hierarchical Condition Categories (HCC) logic [0311], Fig. 12E; risk markers based on HCC shown for a patient, where open risk represents inferred diagnostic conditions and closed risk represents known conditions, Fig. 12F, [0311], [0317]-[0318])
wherein the information of the electronic medical record includes one or more diagnosed conditions (a documented diagnostic condition of the patient in the electronic health records, which is considered a closed source [0160], [0311]-[0312]; report of risk markers based on HCC for a patient, where open risk represents inferred diagnostic conditions and closed risk represents known conditions, Fig. 12F, [0311], [0316]-[0318])
Simon does not teach:
detecting an EMR request generated by a documentation application running on a computing device of a clinician requesting information of the electronic medical record of the patient, where the POC application comprises a clinical documentation workflow;
converting the suspect condition into the diagnosed condition based on the context for the suspect condition relative to the one or more diagnosed conditions within the native encounter by generating a new record in the electronic medical record of the patient
However, Soll in the analogous art teaches:
detecting an EMR request generated by the POC application running on the computing device of a clinician requesting information of the electronic medical record of the patient, where the POC application comprises a clinical documentation workflow; (the Comprehensive Patient Management (CPM) system aids a physician in medical assessment and treatment strategies for a patient via the physician module on a computation device, col. 29 lines 20-33, col. 4 lines 37-60; electronic medical records are queried to obtain other patient data in the CPM system, col. 11 lines 38-42; relevant laboratory and procedure reports to the patient’s provisional problem in the CPM system are queried in EMR systems while allowing the physician to set filters via the physician module, col. 25: lines 40-55 and Table 5)
converting the suspect condition into the diagnosed condition based on the context for the suspect condition relative to the one or more diagnosed conditions within the native encounter by generating a new record in the electronic medical record of the patient (the physician confirms the patient’s provisional problem(s) and assigns a working or final diagnosis with ICD-9 codes for each problem, and authorizes a final clinical report of the patient in the patient CPM record during the patient-physician encounter, Fig. 11B, col. 10 lines 47-54, col. 26 lines 17-21, col. 33 lines 27-62, col. 29 lines 20-33; the CPM system stores and keeps a continuous record of the patient’s problems, and provides dynamic access and updating of patient data including capturing data from the encounter as edited by the physician, abstract, Fig. 3 – item 150, col. 13 lines 20-39)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Simon to include detecting an EMR request generated by the POC application comprising a clinical documentation workflow and converting the suspected condition into a diagnosed condition as taught by Soll. The system allows the physician to search within EMR systems for relevant patient data such as laboratory results regarding the patient’s health problem and organizes the patient data according to its associated problem in the system (Soll, col. 25 lines 8-55). Additionally, the physician module provides a user-friendly application that facilitates the physician’s process during a patient’s office visit (Soll, col. 4 lines 47-65). The visual presentation of the patient’s suspect condition data with diagnosed conditions offers the benefit of an efficient way for the physician to review the patient’s information (Soll, col. 1 lines 41-45, Figs. 11A-11B). Moreover, the confirmation and conversion of the suspect condition performed by the physician on their device along with any other editing of the patient’s information, allows for the dynamic updating of the patient’s information in the system in an organized format according to each patient health problem. This concise, problem oriented record further allows for easier access to patient data related to a given problem in a follow-up visit and complies with JHACO regulations (Soll, col. 1 lines 41-47, col. 10 lines 35-44, col. 25 lines 28-47, Figs. 11A-11B).
Simon and Soll do not teach:
inputting the health data into a suspect condition assessment engine applying an assessment ruleset to the health data of the patient that outputs a suspect condition based on the health data
generating a suspect condition data usable to populate the user interface of a POC application, the suspect condition data comprising a name of the suspect condition, a description of the suspect condition, and the hierarchical condition category code
comparing the hierarchical condition category code for the suspect condition to each hierarchical condition category code associated with each diagnosed condition of the electronic medical record; 
determining that no match has occurred between the hierarchical condition category code for the suspect condition and each hierarchical condition category code associated with each diagnosed condition of the electronic medical record;
However, Erdmann in the analogous art teaches:
inputting the health data into a suspect condition assessment engine applying an assessment ruleset to the health data of the patient that outputs a suspect condition based on the health data (the hierarchical condition category (HCC) suspected condition system can include a receiving component and an HCC module in communication with a mode manager to host and run HCC suspected condition models [0027]; the receiving component retrieves data from EHR systems [0028]; the HCC suspected condition model produces for a patient a suspected stratification for a condition category such as Congestive Heart Failure [0030]-[0031])
generating a suspect condition data usable to populate the user interface of a POC application, the suspect condition data comprising a name of the suspect condition, a description of the suspect condition, and the hierarchical condition category code (an output component configured to provide a display on the user interface of the clinician the suspected HCC stratification with the HCC code and any supporting criteria [0033], [0026], Fig. 2; HCC suspected stratification shown with the suspected condition, description and HCC code, Tables 2-5, [0038]-[0042])
comparing the hierarchical condition category code for the suspect condition to each hierarchical condition category code associated with each diagnosed condition of the electronic medical record; (the HCC suspected condition model produces for a patient a suspected stratification for a condition category; the model compares a plurality of test criteria to the mined patient data elements, and if the data elements meet a threshold of test criteria, a suspected HCC stratification is generated for the patient [0030]-[0031]; patient data is mined from EHR [0015])
determining that no match has occurred between the hierarchical condition category code for the suspect condition and each hierarchical condition category code associated with each diagnosed condition of the electronic medical record; (the HCC suspected condition model can include suppression criteria, and if any patient data element meets the threshold suppression criteria, the output from the model for that suspected condition is suppressed [0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Simon and Soll to include inputting health data for applying an assessment ruleset to output a suspect condition, suspect condition data to populate a user interface, comparing the HCC code for the condition with HCC codes of diagnosed conditions and not finding a match between the HCC codes as taught by Erdmann. The inputting of health data into the HCC suspected condition models provides the necessary patient information to allow the models to run (Erdmann [0030]-[0031]). The populating of the user interface provides the clinician with information regarding the suspect condition and supporting criteria so they can follow up with the patient (Erdmann [0033]. The comparison of the HCC code for the suspect condition with diagnosed HCC codes offers the benefit of an improved process with greater accuracy as compared with conventional methods of utilizing ICD codes (Erdmann [0001]).
Simon, Soll and Erdmann do not teach:
generating a call from the POC application of the computing device requesting from a server the data to populate the user interface of the POC application comprising information of the electronic medical record along with the suspect condition data, wherein the information of the electronic medical record includes one or more diagnosed conditions
referencing UI integration parameters for specifying a visual relationship within the user interface, the UI integration parameters comprising at least one of a sizing, a formatting, and an organization of a first visual element of the user interface storing the one or more diagnosed conditions extracted from the electronic medical record and a second visual element of the user interface storing the suspect health condition data; wherein the first visual element and the second visual element are each at least one of a window, a text box, and a digital image;  
integrating on the user interface the first visual element and the second visual element in the visual association within the clinical documentation workflow to provide a context for the suspect condition relative to the one or more diagnosed conditions within a native encounter of the clinician and the patient;
However, Kartoun in the analogous art teaches:
generating a call from the POC application of the computing device requesting from a server the data to populate the user interface of the POC application comprising information of the electronic medical record along with the suspect condition data, wherein the information of the electronic medical record includes one or more diagnosed conditions (a generated request from the healthcare application that causes the request processing pipeline: to parse and evaluate the patient EMR data to identify medical codes or indicators that may be used to generate a GUI on the healthcare application of a listing of medical conditions that patient has and those the patient is at risk of having [0074], [0048]; the data processing system is an example of a computer such as a server in which computer usable code or instructions implement the processes of the invention on one or more computing devices [0097], [0102], [0075])
referencing UI integration parameters for specifying a visual relationship within the user interface, the UI integration parameters comprising at least one of a sizing, a formatting, and an organization of a first visual element of the user interface storing the one or more diagnosed conditions extracted from the electronic medical record and a second visual element of the user interface storing the suspect health condition data; wherein the first visual element and the second visual element are each at least one of a window, a text box, and a digital image;  (a GUI highlighting the patients information from the EMR with a portion for known medical conditions of the patient; GUI also contains a list of medical conditions that the patient may be suspected to have; the known and suspected conditions may be presented on the GUI in a structed manner such as a table or natural language note or portion of text [0032], [0119]-[0120], [0124]-[0126], Figs. 5A-5B; receiving, parsing and analyzing the patient’s EMR data to identify data supportive of a medical condition [0005])
integrating on the user interface the first visual element and the second visual element in the visual association within the clinical documentation workflow to provide a context for the suspect condition relative to the one or more diagnosed conditions within a native encounter of the clinician and the patient; (the GUI presents the patient’s known and suspected health conditions for a physician and assists the physician in an encounter with a patient; the physician is able to quickly the medical conditions the patient has as well as those that the patient is at risk of having [0120]-[0121], [0126], [0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Simon, Soll and Erdmann to include generating a call from the POC application for populating the user interface, referencing UI integration parameters and integrating of the visual elements on provide a context for the suspect condition as taught by Kartoun. These all provide the clinician an efficient way to see an overview of the patient’s medical conditions and obtain a holistic view of the patient’s health. This further assists the physician in treating the patient for medical conditions they have and introducing interventions to reduce the risk for conditions they are at risk of having (Kartoun [0126]). The populating of the user interface provides the physician with medical condition information of the patient that is dynamically updated as new data is added to the patient’s EMR (Kartoun [0030]). 
Simon, Soll, Erdmann and Kartoun do not teach:
receiving through a selection of a third visual element of the user interface a diagnosis confirmation of the suspect condition from the computing device of the clinician to certify the suspect condition
However, Gotthardt in the analogous art teaches:
receiving through a selection of a third visual element of the user interface a diagnosis confirmation of the suspect condition from the computing device of the clinician to certify the suspect condition (displaying on a GUI of the computer of the doctor a medical diagnosis risk as a first operation control element for verification by the doctor; the medical diagnosis is accepted by the doctor as a permanent diagnosis [0031], [0047], [0049], [0012], Fig. 5-3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Simon, Soll, Erdmann and Kartoun to include diagnosis confirmation of the suspect condition through a selection on the user interface as taught by Gotthardt. (Kartoun [0126]). By doing so, the doctor is able to directly verify the suspected diagnosis on the patient’s record (Gotthardt [0023], [0087]).
Regarding claim 2, Simon, Soll, Erdmann, Kartoun and Gotthardt teach the method of claim 1 as described above. 
Simon further teaches:
generating a suspect reasoning data specifying one or more reasons the suspect condition was output from application of the assessment ruleset to the health data of the patient; and (a suspected condition can be inferred from other sources such as prescription records, lab orders, vitals and the like [0314]; if a patient based on records is either on a medication, has an out of range laboratory result or multiple out of range vitals that are highly correlated with a specific condition but a diagnosis for the condition is not present, then this inferred condition will be flagged as an open risk [0322]-[0325]; for example, if insulin is identified as medication in a patient that does not have a diagnosis for diabetes, then diabetes is an open risk or inferred condition [0322], Fig. 12H)
integrating at least one of the suspect reasoning data and a reference to the suspect reasoning data […] (if a patient based on records is either on a medication, has an out of range laboratory result or multiple out of range vitals that are highly correlated with a specific condition but a diagnosis for the condition is not present, then this inferred condition will be flagged as an open risk [0322]-[0325]; the newly identified risks may be used to identify next actions such as obtaining documentation from specific providers or confirming the condition with the physician [0326]-[0327])
Simon does not teach:
visual association with the one or more diagnosed conditions extracted from the electronic medical record within the clinical documentation workflow
However, Soll in the analogous art teaches:
visual association with the one or more diagnosed conditions extracted from the electronic medical record within the clinical documentation workflow (a summary of the patient’s provisional problems in order of priority, other patient data and past and present medical history including other medical problems, with key findings, characterization of symptoms, severity, frequency and impact on quality of life highlighted, are presented to the physician in the physician module during a patient-physician encounter, col. 33 lines 27-57, col. 24 lines 16-44, Fig. 11A)
Regarding claim 3, Simon, Soll, Erdmann, Kartoun and Gotthardt teach the method of claim 2 as described above. 
Simon further teaches:
determining that the suspect condition is a care gap of the patient through comparison to at least one of the health data and the one or more diagnosed conditions in the electronic medical record (care gap may occur between the inferred diagnostic condition and the associated documented diagnostic condition found in data from claims, encounters, records of events, referrals, or medical history notes from months or years prior to the start of the current service period [0180], [0314]-[0315])
Regarding claim 14, Simon teaches: A system for accurately and efficiently confirming a suspected health condition of a patient, comprising:
a record server: a processor of the record server, a memory of the record server, (the software program may be associated with a server, which may interface to database servers and other servers, and may include one or more memories, processors and computer readable media [0366]-[0367])
an EMR database storing an electronic medical record […] (patient data is extracted from the client database which includes an EHR system [0256], [0260])
an EMR management application for extracting information of the electronic medical record […] (data sources may require the use of application programming interfaces to acquire all relevant data [0261]; patient data is extracted from the client database which includes an EHR system [0256], [0260])
a certification server, comprising: a processor of the certification server, a memory of the certification server, a suspect condition assessment engine comprising computer readable instructions that when executed on the processor of the certification server: (the data manipulation module processes the patient EHR data [0270]; the processes, methods, codes and instructions may be executed by one more network infrastructural elements including modules [0370]; the software program may be associated with a server, which may interface to database servers and other servers, and may include one or more memories, processors and computer readable media [0366]-[0367])
request a health data of the patient from the electronic medical record of the patient, the health data selected from any one of a diagnosed condition, a quantitative test result, and a qualitative test result; (receiving data from a plurality of electronic health records for a patient [0257], [0160]; the collected data may be of a condition for which there is documentation [0164])
[…] where the suspect condition is a potential health condition diagnosable by a clinician; (EHR data is analyzed to identify documented and inferred diagnostic conditions [0316]; the provider can confirm diagnosis of an inferred condition and arrange for appropriate diagnostic testing if needed [0322]; the data manipulation module may use a set of rules to process the EHR data [270], [0272], [0274])
determining a hierarchical condition category code for the suspect condition; (the patient may be assigned to condition categories identified using Hierarchical Condition Categories (HCC) logic [0311], Fig. 12E; risk markers based on HCC shown for a patient, where open risk represents inferred diagnostic conditions and closed risk represents known conditions, Fig. 12F, [0311], [0317]-[0318])
a request agent comprising computer readable instructions that when executed on the processor of the certification server: (an instruction delivery agent communicates requests for specific data to be collected through one or more servers [0255], [0266], Fig. 1; the software program may be associated with a server, which may interface to database servers and other servers, and may include one or more memories, processors and computer readable media [0366]-[0367])
a clinician notification routine comprising computer readable instructions that when executed on the processor of the certification server: receives a call from the request agent, and (the client extraction module includes an instruction receipt agent for receiving requests from the instruction delivery agent and for executing data requests through one or more servers [0256], [0266]; the software program may be associated with a server, which may interface to database servers and other servers, and may include one or more memories, processors and computer readable media [0366]-[0367]))
transmit the suspect condition data in coordination with information of the electronic medical record to the computing device over a network (a user interaction module, accessed using a user host computer such as a mobile device by a health care provider, generates reports of patients and a risk report of risk score(s) for a patient based on their EHR [0298]-[0299], [0312], [0302], [0306], Fig. 12B; risk markers based on HCC for a patient, where open risk represents inferred diagnostic conditions and closed risk represents suspected or known conditions, Fig. 12F, [0311], [0317]-[0318]; the server may provide an interface to devices across a network with parallel processing of a program or method [0367])
the computing device of the clinician, comprising: a processor of the computing device, a memory of the computing device comprising a POC application, (a user interaction module, accessed using a user host computer such as a mobile device by a health care provider [0298]-[0299]; the device may include a storage medium and may be able to execute program code, methods and instructions stored [0370]-[0373])
and a network communicatively coupling the record server and the certification server. (the server may provide an interface to other servers coupled across a network [0367])
Simon does not teach:
a patient record comprising a patient UID that is a unique identifier associated with the patient, a condition record, and a certification date of the condition record
in response to a query and at least one of generating and modifying the condition record in response to a record creation instruction
detects an EMR request generated by a documentation application running on a computing device of a clinician requesting the information of the electronic medical record of the patient, 
However, Soll in the analogous art teaches:
a patient record comprising a patient UID that is a unique identifier associated with the patient, a condition record, and a certification date of the condition record (the patient name and ID are used to search the patient record in the CPM system, Fig. 4A, col. 12 lines 22-28)
in response to a query and at least one of generating and modifying the condition record in response to a record creation instruction (electronic medical records are queried to obtain other patient data in the CPM system, col. 11 lines 38-42; relevant laboratory and procedure reports to the patient’s provisional problem in the CPM system are queried in EMR systems, col. 25: lines 40-55 and Table 5; the system formulates a provisional patient problem list and presents it to the physician for editing and updating in the physician module during a patient-physician encounter, col. 33 lines 27-57, col. 24 lines 16-44, Figs. 11A-11B, col. lines 50-66; the physician confirms the patient’s provisional problem(s) and authorizes a final clinical report of the patient in the patient CPM record during the patient-physician encounter, Fig. 11B, col. 10 lines 47-54, col. 26 lines 17-21, col. 33 lines 27-62, col. 29 lines 20-33)
detects an EMR request generated by a documentation application running on a computing device of a clinician requesting the information of the electronic medical record of the patient, (the CPM system aids a physician in medical assessment and treatment strategies for a patient via the physician module on a computation device, col. 29 lines 20-33, col. 4 lines 37-60; electronic medical records are queried to obtain other patient data in the CPM system, col. 11 lines 38-42; relevant laboratory and procedure reports to the patient’s provisional problem in the CPM system are queried in EMR systems while allowing the physician to set filters via the physician module, col. 25: lines 40-55 and Table 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Simon to include a patient record comprising a patient UID, response to a query, generating and modifying the condition record in response to a record creation instruction, detecting an EMR requesting EMR information generated by an application on the clinician’s device, and an interface of the POC application within a workflow as taught by Soll. The patient’s name and identification is used to search the patient in the system and determine if prior records exist for the patient (Soll, col. 13 lines 41-54). The system allows the physician to search within EMR systems for relevant patient data such as laboratory results regarding the patient’s health problem and organizes the patient data according to its associated problem in the system (Soll, col. 25 lines 8-55). Moreover, the creation of the suspect condition and modification of it by the physician provides the benefit of an organized record formatted according to each patient health problem. This concise, problem oriented record further allows for easier access to patient data related to a given problem in a follow-up visit and complies with JHACO regulations (Soll, col. 1 lines 41-47, col. 10 lines 35-44, col. 25 lines 28-47, Figs. 11A-11B). Additionally, the physician module provides a user-friendly application that facilitates the physician’s process during a patient’s office visit (Soll, col. 4 lines 47-65). The visual presentation of the patient’s suspect condition data with diagnosed conditions offers the benefit of an efficient way for the physician to review the patient’s information (Soll, col. 1 lines 41-45, Figs. 11A-11B). 
Simon and Soll do not teach:
apply an assessment ruleset to the health data of the patient that outputs a suspect condition based on the health data 
comparing the hierarchical condition category code for the suspect condition to each hierarchical condition category code associated with each diagnosed condition of the electronic medical record; 
determining that no match has occurred between the hierarchical condition category code for the suspect condition and each hierarchical condition category code associated with each diagnosed condition of the electronic medical record;
generate a suspect condition data comprising a name of the suspect condition, the description of the suspect condition, and a hierarchical condition category code
a display for visualizing the user interface
a request module comprising computer readable instructions that when executed on the processor of the computing device: generate the EMR request, and transmit the EMR request to the record server
However, Erdmann in the analogous art teaches:
apply an assessment ruleset to the health data of the patient that outputs a suspect condition based on the health data (the hierarchical condition category (HCC) suspected condition system can include a receiving component and an HCC module in communication with a mode manager to host and run HCC suspected condition models [0027]; the receiving component retrieves data from EHR systems [0028]; the HCC suspected condition model produces for a patient a suspected stratification for a condition category such as Congestive Heart Failure [0030]-[0031])
comparing the hierarchical condition category code for the suspect condition to each hierarchical condition category code associated with each diagnosed condition of the electronic medical record; (the HCC suspected condition model produces for a patient a suspected stratification for a condition category; the model compares a plurality of test criteria to the mined patient data elements, and if the data elements meet a threshold of test criteria, a suspected HCC stratification is generated for the patient [0030]-[0031]; patient data is mined from EHR [0015])
determining that no match has occurred between the hierarchical condition category code for the suspect condition and each hierarchical condition category code associated with each diagnosed condition of the electronic medical record; (the HCC suspected condition model can include suppression criteria, and if any patient data element meets the threshold suppression criteria, the output from the model for that suspected condition is suppressed [0032])
generate a suspect condition data comprising a name of the suspect condition, the description of the suspect condition, and a hierarchical condition category code (an output component configured to provide a display on the user interface of the clinician the suspected HCC stratification with the HCC code and any supporting criteria [0033], [0026], Fig. 2; HCC suspected stratification shown with the suspected condition, description and HCC code, Tables 2-5, [0038]-[0042])
a display for visualizing the user interface (display for the user interface [0026], Fig. 2 – item 260)
a request module comprising computer readable instructions that when executed on the processor of the computing device: generate the EMR request, and transmit the EMR request to the record server (the computing system is configured to provide a number of components and modules; the system can include a receiving component that retrieves data from EHR systems [0027]-[0028]; computer-executable instructions such as program modules being executed by a computer; the modules comprise routines, programs, components, etc. that perform particular tasks [0019])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Simon and Soll to include inputting health data for applying an assessment ruleset to output a suspect condition, suspect condition data to populate a user interface, comparing the HCC code for the condition with HCC codes of diagnosed conditions and not finding a match between the HCC codes, a display for visualizing the user interface and generating and transmitting the EMR request as taught by Erdmann. The inputting of health data into the HCC suspected condition models and the EMR requests provides the necessary patient information to allow the models to run (Erdmann [0030]-[0031], [0028]). The populating of the user interface and display for visualizing the user interface provide the clinician with information regarding the suspect condition and supporting criteria so they can follow up with the patient (Erdmann [0033]. The comparison of the HCC code for the suspect condition with diagnosed HCC codes offers the benefit of an improved process with greater accuracy as compared with conventional methods of utilizing ICD codes (Erdmann [0001]).
Simon, Soll and Erdmann do not teach:
the memory of the computing device further comprising UI integration parameters for specifying a visual relationship within a user interface of a POC application running on the computing device, the UI integration parameters comprising at least one of a sizing, a formatting, and an organization of a first visual element of the user interface storing one or more diagnosed conditions extracted from the electronic medical record and a second visual element of the user interface storing the suspect health condition data,
a diagnosis application comprising a clinical documentation workflow and the user interface 
an integration routine comprising computer readable instructions that when executed on the processor of the computing device: read the UI integration parameters to integrate the suspect condition data in visual association with the one or more diagnosed conditions extracted from the electronic medical record within the clinical documentation workflow to provide a context for the suspect condition relative to the one or more diagnosed conditions within a native encounter of the clinician and the patient,
However, Kartoun in the analogous art teaches:
the memory of the computing device further comprising UI integration parameters for specifying a visual relationship within a user interface of a POC application running on the computing device, the UI integration parameters comprising at least one of a sizing, a formatting, and an organization of a first visual element of the user interface storing one or more diagnosed conditions extracted from the electronic medical record and a second visual element of the user interface storing the suspect health condition data, (a GUI highlighting the patients information from the EMR with a portion for known medical conditions of the patient; GUI also contains a list of medical conditions that the patient may be suspected to have; the known and suspected conditions may be presented on the GUI in a structed manner such as a table or natural language note or portion of text [0032], [0119]-[0120], [0124]-[0126], Figs. 5A-5B; receiving, parsing and analyzing the patient’s EMR data to identify data supportive of a medical condition [0005]; the system is implemented on a computing device with memory and presents the medical condition information on a GUI [0075], [0080], [0085], [0106])
a diagnosis application comprising a clinical documentation workflow and the user interface (a  healthcare application which provides a GUI through which a user can interact with [0074], [0048]; the GUI presents the patient’s known and suspected health conditions for a physician and assists the physician in an encounter with a patient [0120]-[0121], [0126], [0032])
an integration routine comprising computer readable instructions that when executed on the processor of the computing device: read the UI integration parameters to integrate the suspect condition data in visual association with the one or more diagnosed conditions extracted from the electronic medical record within the clinical documentation workflow to provide a context for the suspect condition relative to the one or more diagnosed conditions within a native encounter of the clinician and the patient, (the system comprises a GUI engine that performs specialized functions including any use of a processor; the GUI engine generates a GUI for presenting the medical condition information to a physician [0083], [0092], [0036]; the computer readable program instructions on the device to cause a series of steps to be performed on the computer [0044]; the GUI presents the patient’s known and suspected health conditions for a physician and assists the physician in an encounter with a patient; the physician is able to quickly the medical conditions the patient has as well as those that the patient is at risk of having [0120]-[0121], [0126], [0032])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Simon, Soll and Erdmann to include UI integration parameters specifying a visual relationship within a user interface, a diagnosis application and integrating of the visual elements on provide a context for the suspect condition as taught by Kartoun. These all provide the clinician an efficient way to see an overview of the patient’s medical conditions and obtain a holistic view of the patient’s health. This further assists the physician in treating the patient for medical conditions they have and introducing interventions to reduce the risk for conditions they are at risk of having (Kartoun [0126]). The healthcare application of the GUI provides the physician with medical condition information of the patient that is dynamically updated as new data is added to the patient’s EMR (Kartoun [0030]). 
Simon, Soll, Erdmann and Kartoun do not teach:
receiving through a selection of a third visual element of the user interface a diagnosis confirmation of the suspect condition from the computing device of the clinician to certify the suspect condition
However, Gotthardt in the analogous art teaches:
receiving through a selection of a third visual element of the user interface a diagnosis confirmation of the suspect condition from the computing device of the clinician to certify the suspect condition (displaying on a GUI of the computer of the doctor a medical diagnosis risk as a first operation control element for verification by the doctor; the medical diagnosis is accepted by the doctor as a permanent diagnosis [0031], [0047], [0049], [0012], Fig. 5-3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Simon, Soll, Erdmann and Kartoun to include diagnosis confirmation of the suspect condition through a selection on the user interface as taught by Gotthardt. (Kartoun [0126]). By doing so, the doctor is able to directly verify the suspected diagnosis on the patient’s record (Gotthardt [0023], [0087]).
Regarding claim 15, Simon, Soll, Erdmann, Kartoun and Gotthardt teach the system of claim 14 as described above. 
Simon does not teach:

a certification routine comprising computer readable instructions that when executed on the processor of the computing device: generate a diagnosis confirmation of the suspect condition to at least one of certify and re-certify the diagnosed condition, and
generate an instance of the record creation instruction for creation of a new record in the electronic medical record of the patient upon certification of the diagnosed condition.
However, Soll in the analogous art teaches:
a certification routine comprising computer readable instructions that when executed on the processor of the computing device: generate a diagnosis confirmation of the suspect condition to at least one of certify and re-certify the diagnosed condition, and (the physician confirms the patient’s provisional problem in the physician module on a device, Fig. 11B – item 1310, col. 26 lines 17-21, col. 33 lines 27-57, col. 29 lines 20-33; the physician module operating on a computation device, which filters, sorts and reviews patient data to create the patient problem list and allows editing and updating by the physician, implements a group of computer readable instructions, col. 6 lines 28-40, col. 29 lines 20-33, col. 39 lines 18-32)
generate an instance of the record creation instruction for creation of a new record in the electronic medical record of the patient upon certification of the diagnosed condition. (the physician confirms the patient’s provisional problem(s) and assigns a working or final diagnosis with ICD-9 codes for each problem, and authorizes a final clinical report of the patient in the patient CPM record during the patient-physician encounter, Fig. 11B, col. 10 lines 47-54, col. 26 lines 17-21, col. 33 lines 27-62, col. 29 lines 20-33; the CPM system stores and keeps a continuous record of the patient’s problems, and provides dynamic access and updating of patient data including capturing data from the encounter as edited by the physician, abstract, Fig. 3 – item 150, col. 13 lines 20-39)
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Simon, Soll, Erdmann, Kartoun and Gotthardt in further view of Moore (US 2004/0044546 A1) and Becker (US 2002/0019749 A1).  
 Regarding claim 4, Simon, Soll, Erdmann, Kartoun and Gotthardt teach the method of claim 3 as described above. 
Simon further teaches:
generating a set of certification options in association with the suspect condition data on the user interface, the set of certification options comprising a diagnosis confirmation option and at least one of: (the inferred condition which is flagged as an open risk and one or more actions may occur such as contacting the health care provider to confirm the inferred condition or arrange for appropriate testing and diagnosis according to best medical practices [0322])
(i)    an absence confirmation option initiating generation of an absence record certifying that the suspect condition is absent from the patient, (ii) a referral order option initiating a referral process to refer the patient to a referral clinician qualified to diagnose the suspect condition, (iii) a test order option to initiate ordering a diagnostic test approved to diagnose the suspect condition, and (iv) an information collection option to initiate a data collection process gathering additional information usable to diagnose the suspect condition within the native encounter of the clinician and the patient; (the inferred condition which is flagged as an open risk and one or more actions may occur such as contacting the health care provider to confirm the inferred condition or arrange for appropriate testing and diagnosis according to best medical practices [0322])
[…] diagnose the suspect condition (the inferred diagnostic condition can be confirmed by the health care provider [0322])
[…] diagnose the suspect condition (the inferred diagnostic condition can be confirmed by the health care provider [0322])
Simon does not teach:
[…] extract a data collection process usable to diagnose the suspect condition
However, Soll in the analogous art teaches:
 […] extract a data collection process usable to diagnose the suspect condition (electronic medical records are queried to obtain other patient data in the CPM system, col. 11 lines 38-42; relevant laboratory and procedure reports to the patient’s provisional problem in the CMS system are queried in EMR systems, col. 25: lines 40-55 and Table 5)
Simon, Soll, Erdmann, Kartoun and Gotthardt do not teach:
referencing a clinician database to determine which instance of the referral clinician qualified 
However, Moore in the analogous art teaches:
referencing a clinician database to determine which instance of the referral clinician qualified (the physician orders a referral to the patient to a specialist for further testing by seeking eligible specialist consultants from the database [0052]-[0054])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Simon, Soll, Erdmann, Kartoun and Gotthardt to include referencing a clinician database to determine if the referral clinician is qualified as taught by Moore. The referencing of a database to determine that a referring clinician is qualified ensures that all the doctors using the system are adhering to the best standards of care and minimizes the potential for malpractice (Moore [0011]). 
Simon, Soll, Erdmann, Kartoun, Gotthardt and Moore do not teach:
referencing a test database to determine which instance of the diagnostic test is approved 
referencing a diagnostic procedure database 
However, Becker in the analogous art teaches:
referencing a test database to determine which instance of the diagnostic test is approved (the CareGrid engine uses a diagnosis/treatment/prescription database to determine an appropriate Care Plan comprising Care Plan elements corresponding to the patient diagnosis and verifies the appropriateness of the Care Plan elements [0087]-[0088]; the diagnosis/treatment/prescription database includes description and codes for diagnoses and Care Plan elements associated with the diagnoses including diagnostic procedures such as laboratory tests or radiological procedures [0139], [0088])
referencing a diagnostic procedure database (the diagnosis/treatment/prescription database includes description and codes for diagnoses and Care Plan elements associated with the diagnoses including diagnostic procedures such as laboratory tests or radiological procedures [0139], [0088])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Simon, Soll, Erdmann, Kartoun, Gotthardt and Moore to include referencing a test to determine the approval of the diagnostic test and referencing a diagnostic procedure database as taught by Becker. This assists the clinician in constructing a suitable care plan for the patient, thereby increasing the efficiency and effectiveness of the patient-physician encounter (Becker [0038], [0022]).
Regarding claim 5, Simon, Soll, Erdmann, Kartoun, Gotthardt, Moore and Becker teach the method of claim 4 as described above. 
Simon further teaches:
[…] the assessment ruleset to the […] health data of the patient […] (EHR data is analyzed to identify documented and inferred diagnostic conditions [0316]; the data manipulation module may use a set of rules to process the EHR data [270], [0272], [0274])
Simon does not teach:
initiating at least one of the data collection process gathering additional information usable to diagnose the suspect condition […] 
collecting an updated health data from the patient comprising at least one of the data generated from the additional information usable to diagnose the suspect condition and a test result of the diagnostic test; 
re-applying the assessment to the updated health data of the patient to output a second suspect condition based on the updated health data
integrating a second suspect condition data in visual association with the suspect condition within the clinical documentation workflow to provide the context for the suspect condition relative to the second suspect condition within the native encounter of the clinician and the patient
However, Soll in the analogous art teaches:
 initiating at least one of the data collection process gathering additional information usable to diagnose the suspect condition […] (electronic medical records are queried to obtain other patient data in the CPM system, col. 11 lines 38-42; relevant laboratory and procedure reports to the patient’s provisional problem in the CMS system are queried in EMR systems, col. 25: lines 40-55 and Table 5)
collecting an updated health data from the patient comprising at least one of the data generated from the additional information usable to diagnose the suspect condition and a test result of the diagnostic test; (the physician may order diagnostic tests linked to the patient’s problems and upon a follow-up visit, the new patient information is updated and a problem oriented report is prepared, col. 26 lines 30-56, col. 28 line 5 – col. 29 line 19; patient records are updated and organized by problem including laboratory and procedure reports, col. 25 lines 8-64)
re-applying the assessment to the updated health data of the patient to output a second suspect condition based on the updated health data (data is analyzed in real time to identify provisional problems using logic that supports continual refinement, col. 7 lines 21-33, col. 19 lines 21-28, Fig. 8; the new patient information is updated on a follow-up visit, new problems obscured by association to previous problems are identified and a problem oriented report is prepared, col. 26 lines 30-56, col. 28 line 5 – col. 29 line 19)
integrating a second suspect condition data in visual association with the suspect condition within the clinical documentation workflow to provide the context for the suspect condition relative to the second suspect condition within the native encounter of the clinician and the patient (on a follow-up patient-physician encounter, the new patient information is updated, new problems obscured by association to previous problems are identified and a problem oriented report is prepared for the physician, col. 26 lines 30-56, col. 28 line 5 – col. 29 line 19, Fig. 13; a summary of the patient’s provisional problems in order of priority, other patient data and past and present medical history including other medical problems, with key findings, characterization of symptoms, severity, frequency and impact on quality of life highlighted, are presented to the physician in the physician module during a patient-physician encounter, col. 33 lines 27-57, col. 24 lines 16-44, Fig. 11A)
Simon, Soll and Moore do not teach:
initiating the diagnostic test approved to diagnose the suspect condition
However, Becker in the analogous art teaches:
initiating the diagnostic test approved to diagnose the suspect condition (when the Care Plan comprising Care Plan elements associated with the diagnoses including diagnostic procedures such as laboratory tests or radiological procedures are deemed to be appropriate, the Care Plan elements can be initiated [0105], [0093]-[0094], [0087]-[0088])
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Simon, Soll, Erdmann, Kartoun, Gotthardt, Moore and Becker in further view of Ginsburg (US 2017/0116373 A1).  
Regarding claim 6, Simon, Soll, Erdmann, Kartoun, Gotthardt, Moore and Becker teach the method of claim 5 as described above. 
Simon further teaches:
determining a documentation requirement of at least one of the suspect condition and the diagnosed condition; (a documented encounter may be reported to a payer for reimbursement and claims are processed by the health plan according to diagnosis codes [0327], Table 1; the presence of diagnosis codes in a claim, billing document or notes of an encounter may be used to identify risks or gaps and previously un-notated conditions and gaps in reimbursement documentation [0320], Table 2)
querying the electronic medical record for a document matching the documentation requirement of the diagnosed condition; (the EHR data is processed to identify diagnosis codes [0320]; potential closed risks found in EHR’s may include a documented diagnosis from claims for a procedure, signed progress notes from a medical encounter, assessments from a medical encounter and such [0312])
determining a documentation deficiency in the diagnosed condition based on a failure to return the document matching the documentation requirement; (potential closed risks from sources such as EHR’s which may include documented diagnosis from claims for a procedure, signed progress notes from a medical encounter, assessments from medical encounter and such [0312]; risk scores from closed risks facilitate identifying diagnoses related to claims such as a claim generated for an encounter but with no diagnosis code or other unrelated diagnosis during an encounter that are not recorded in the encounter progress notes [0313])
Simon, Moore and Becker do not teach:
[…] visual association with the diagnosed condition within the native encounter to direct the clinician […] before the native encounter of the clinician and the patient ends
However, Soll in the analogous art teaches:
[…] visual association with the diagnosed condition within the native encounter to direct the clinician […] before the native encounter of the clinician and the patient ends (a summary of the patient’s provisional problems in order of priority, other patient data and past and present medical history including other medical problems, with key findings, characterization of symptoms, severity, frequency and impact on quality of life highlighted, are presented to the physician in the physician module during a patient-physician encounter, col. 33 lines 27-57, col. 24 lines 16-44, Fig. 11A)
Simon, Soll, Erdmann, Kartoun, Gotthardt, Moore and Becker do not teach:
generating a deficiency notification; and
optionally integrating the deficiency notification in visual association […] to obtain the document meeting the documentation requirement
However, Ginsburg in the analogous art teaches:
generating a deficiency notification; and (the system alerts the user of inconsistent medical documentation [0025]; a Retinal Flowsheet displays an alert for an image test of the right eye indicating the test is not covered [0256], [0258])
optionally integrating the deficiency notification in visual association […] to obtain the document meeting the documentation requirement (an interface for an Ophthalmology practice has a section for a Retinal Flowsheet where the user can order procedures and tests and receive assistance in complying with insurance regulations during an encounter, and a Problems tab containing the patient’s problems list and associated IDC10 code and diagnosis [0226], [0224], [0236], Fig. 23; a Retinal Flowsheet displays an alert icon with a highlighted red X icon for the date of today for an image test of the right eye indicates the test is not covered unless there is a physician override, which aids the practice in ensuring they are paid for procedures they perform [0256], [0258], Fig. 32B - X alert icon 2938; Fig. 32A – date of today 2900)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Simon, Soll, Erdmann, Kartoun, Gotthardt, Moore and Becker to include generating and integrating the deficiency notification to obtain the document meeting the documentation requirement as taught by Ginsburg. By providing an alert notification on the interface regarding insurance coverage of a procedure, the physician is able to make better financial decisions and exercise their clinical judgement on the necessity of the procedure (Ginsburg [0258], [0256]).
Regarding claim 7, Simon, Soll, Erdmann, Kartoun, Gotthardt, Moore, Becker and Ginsburg teach the method of claim 6 as described above. 
Simon further teaches:
generating an audit log that the patient is in the presence of the clinician; (the audit log contains details of the patient’s visit to the provider [0280])
wherein the suspect condition data further comprising a condition ID that is at least one of a hierarchical condition code and a diagnosis code, (the patient may be assigned to condition categories identified using HCC logic based on diagnoses codes [0311], [0317], ]Fig. 12E; risk markers based on HCC shown for a patient, where an open risk represents inferred diagnostic conditions and closed risk represents suspected or known conditions, Fig. 12F, [0311], [0317]-[0318])
wherein the quantitative test result comprises data from a physical characteristic of the patient, a vital sign, and a laboratory test, (patient data includes lab results, vitals, clinical measurements, clinical outcomes, prescription drug information and diagnosis codes [0034], [0036])
wherein the quantitative test result is received […] (patient data collected includes lab results, vitals, clinical measurements, clinical outcomes, prescription drug information and diagnosis codes [0034], [0036])
wherein the documentation requirement is based on data specifying at least one of an internal quality control, a new diagnosis procedure, an insurance claim requirement, and a government regulation. (a documented encounter may be reported to a payer for reimbursement and claims are processed by the health plan according to diagnosis codes [0327], Table 1; the presence of diagnosis codes in a claim, billing document or notes of an encounter may be used to identify risks or gaps and previously un-notated conditions and gaps in reimbursement documentation [0320], Table 2)
Simon does not teach:
storing the suspect condition data in […] the electronic medical record distinct from the one or more diagnosed conditions
[…] generate the updated health data of the patient
wherein the medical record comprising patient UID that is at least one of a medical record number, a clinical record number, and a record set ID,
wherein the qualitative test result comprises data from at least one of a family history evaluation, physical exam, a patient generated report, a system review, a verbal screening, a written screening, an observational narrative, a psychiatric evaluation, a medical imaging data, and a medical graph data,
However, Soll in the analogous art teaches:
storing the suspect condition data in […] the electronic medical record distinct from the one or more diagnosed conditions (the master interpreter manages storage of all reports including the patient problem oriented clinical report, col. 30 lines 43-63, col. 9 lines 50-56; storing a continuous record of the patient’s problems in the CPM system and upon a follow-up visit, the patient’s previous problem is presented, abstract, col. 28 lines 5-43)
[…] generate the updated health data of the patient (the physician may order diagnostic tests linked to the patient’s problems and upon a follow-up visit, the new patient information is updated and a problem oriented report is prepared, col. 26 lines 30-56, col. 28 line 5 – col. 29 line 19; patient records are updated and organized by problem including laboratory and procedure reports, col. 25 lines 8-64)
wherein the medical record comprising patient UID that is at least one of a medical record number, a clinical record number, and a record set ID, (the patient name and ID are used to search the patient record in the CPM system, Fig. 4A, col. 12 lines 22-28)
wherein the qualitative test result comprises data from at least one of a family history evaluation, physical exam, a patient generated report, a system review, a verbal screening, a written screening, an observational narrative, a psychiatric evaluation, a medical imaging data, and a medical graph data, (the patient’s past medical, family and social history are displayed to the physician, col. 24 line 53 - col. 25 line 6)
Simon, Soll, Moore and Becker do not teach:
a partition of the electronic medical record
a communication protocol comprising at least one of FHIR and HL7,
wherein the documentation requirement comprises the test result, a clinician narrative, an identification of multiple related health conditions, a certification date, a clinician authentication, a care plan, and
However, Ginsburg in the analogous art teaches:
a partition of the electronic medical record (a portion of the EMR [0206])
a communication protocol comprising at least one of FHIR and HL7, (the HL7 Clinical Context Object Workgroup (CCOW) standard is used when viewing patient EMR information [0304], Fig. 60 – item 5044)
wherein the documentation requirement comprises the test result, a clinician narrative, an identification of multiple related health conditions, a certification date, a clinician authentication, a care plan, and (a Retinal Flowsheet displays an alert icon with a highlighted red X icon for the date of today for an image test of the right eye indicates the test is not covered unless there is a physician override [0256], [0258], Fig. 32B - X alert icon 2938; Fig. 32A – date of today 2900))
Simon, Soll, Erdmann, Gotthardt, Moore, Becker and Ginsburg do not teach:
receiving data of a health tracking device of the patient 
However, Kartoun in the analogous art teaches:
receiving data of a health tracking device of the patient (collecting information from a monitoring device associated with the patient such as a FitBitTM, wearable heart monitor or any other medical equipment that may monitor one or more medical characteristics of the patient [0108]-[0109])
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Simon, Soll, Erdmann, Kartoun and Gotthardt in further view of Ginsburg.  
Regarding claim 16, Simon, Soll, Erdmann, Kartoun and Gotthardt teach the system of claim 15 as described above. 
Simon further teaches:
a documentation server, comprising: a processor of the documentation server, a memory of the documentation server, a documentation requirement database comprising a documentation requirement of the diagnosed condition, (the software program may be associated with a server, which may interface to database servers and other servers, and may include one or more memories, processors and computer readable media [0366]-[0367]; the client databases use mechanisms to allows extraction, translation and loading of data as it is moved from database to database, and additional customization such as variations in naming of database ID may occur [0261])
a documentation assessment engine comprising computer readable instructions that when executed on the processor of the documentation server: query the documentation requirement database, (the query generation module includes a query translation engine to facilitate the creation of database queries corresponding to a variety of measures, statistics, figures of merit, variables, etc. [0258]; the software program may be associated with a server, which may interface to database servers and other servers, and may include one or more memories, processors and computer readable media [0366]-[0367]; the processes, methods, codes and instructions may be executed by one more network infrastructural elements including modules [0370])
determine the documentation requirement of the diagnosed condition, (a documented encounter may be reported to a payer for reimbursement and claims are processed by the health plan according to diagnosis codes [0327], Table 1; the presence of diagnosis codes in a claim, billing document or notes of an encounter may be used to identify risks or gaps and previously un-notated conditions and gaps in reimbursement documentation [0320], Table 2)
query the electronic medical record for a document matching the documentation requirement of the diagnosed condition, (the EHR data is processed to identify diagnosis codes [0320]; potential closed risks found in EHR’s may include a documented diagnosis from claims for a procedure, signed progress notes from a medical encounter, assessments from a medical encounter and such [0312])
determine a documentation deficiency in the diagnosed condition based on a failure to return the document matching the documentation requirement, (potential closed risks from sources such as EHR’s which may include documented diagnosis from claims for a procedure, signed progress notes from a medical encounter, assessments from medical encounter and such [0312]; risk scores from closed risks facilitate identifying diagnoses related to claims such as a claim generated for an encounter but with no diagnosis code or other unrelated diagnosis during an encounter that are not recorded in the encounter progress notes [0313])
Simon and Soll do not teach:
generate a deficiency notification, and transmit the deficiency notification over the network
However, Ginsburg in the analogous art teaches:
generate a deficiency notification, and transmit the deficiency notification over the network (the system alerts the user that billing certain procedures might not be covered [0025]; a Retinal Flowsheet displays an alert icon with a highlighted red X icon for the date of today for an image test of the right eye indicates the test is not covered unless there is a physician override, which aids the practice in ensuring they are paid for procedures they perform [0256], [0258], Fig. 32B - X alert icon 2938; Fig. 32A – date of today 2900; the automated functionality efficiently manages data assimilation and recordation and related automatic triggering including billing issues across a network [0142])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Simon, Soll, Erdmann, Kartoun and Gotthardt to include generating and transmitting the deficiency notification as taught by Ginsburg. By providing an alert notification on the interface regarding insurance coverage of a procedure, the physician is able to make better financial decisions and exercise their clinical judgement on the necessity of the procedure (Ginsburg [0258], [0256]).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simon, Soll, Erdmann, Kartoun, Gotthardt and Ginsburg in further view of Hoffman (US 2007/0033075 A1).  
Regarding claim 17, Simon, Soll, Erdmann, Kartoun, Gotthardt and Ginsburg teach the system of claim 16 as described above. 
Simon further teaches:
wherein the certification server further comprising: (the software program may be associated with a server, which may interface to database servers and other servers, and may include one or more memories, processors and computer readable media [0366]-[0367])
calls the suspect condition assessment engine for application of the assessment ruleset […] to the health data (the data manipulation module may use a set of rules to process the EHR data [270], [0272], [0274])
generate a suspect condition data comprising the name of the suspect condition, a description of the suspect condition, and the hierarchical condition category code, (the patient may be assigned to condition categories identified using Hierarchical Condition Categories (HCC) logic [0311], Fig. 12E; risk markers based on HCC shown for a patient, where open risk represents inferred diagnostic conditions and closed risk represents suspected or known conditions, Fig. 12F, [0311], [0317]-[0318])
transmit the suspect condition data in coordination with the information of the electronic medical record from a server to the computing device over a network, where the information of the electronic medical record includes the one or more diagnosed conditions and is presented to the clinician through the user interface […] (a user interaction module, accessed using a user host computer such as a mobile device by a health care provider, generates reports of patients and a risk report of risk score(s) for a patient based on their EHR [0298]-[0299], [0312], [0302], [0306], Fig. 12B; risk markers based on HCC for a patient, where open risk represents inferred diagnostic conditions and closed risk represents suspected or known conditions, Fig. 12F, [0311], [0317]-[0318]; the server may provide an interface to devices across a network with parallel processing of a program or method [0367])
a certification date module comprising computer readable instructions that when executed on the processor of the certification server: (the processes, methods, codes and instructions may be executed by one more network infrastructural elements including modules [0370]; the software program may be associated with a server, which may interface to database servers and other servers, and may include one or more memories, processors and computer readable media [0366]-[0367])
wherein the suspect condition assessment engine further comprising computer readable instructions that when executed on the processor of the certification server: determine that the suspect condition is a care gap of the patient through comparison to at least one of the health data and the one or more diagnosed conditions in the electronic medical record, and determining that the suspect condition is a care gap of the patient through comparison to at least one of the health data and the one or more diagnosed conditions in the electronic medical record (the data manipulation module processes the patient EHR data [0270]; the processes, methods, codes and instructions may be executed by one more network infrastructural elements including modules [0370]; care gap may occur between the inferred diagnostic condition and the associated documented diagnostic condition found in data from claims, encounters, records of events, referrals, or medical history notes from months or years prior to the start of the current service period [0180], [0314]-[0315])
generate a suspect reasoning data specifying one or more reasons the suspect condition was output from application of the assessment ruleset to the health data of the patient. (a suspected condition can be inferred from other sources such as prescription records, lab orders, vitals and the like [0314]; if a patient based on records is either on a medication, has an out of range laboratory result or multiple out of range vitals that are highly correlated with a specific condition but a diagnosis for the condition is not present, then this inferred condition will be flagged as an open risk [0322]-[0325]; for example, if insulin is identified as medication in a patient that does not have a diagnosis for diabetes, then diabetes is an open risk or inferred condition [0322], Fig. 12H)
Simon and Ginsburg do not teach:
a realtime assessment agent comprising computer readable instructions that when executed on the processor of the certification server: detect an updated health data
application of the assessment ruleset to the updated health data and optionally the health data
the POC application within the clinical documentation workflow
add a […] certification […] associated with an existing instance of the condition record
However, Soll in the analogous art teaches:
a realtime assessment agent comprising computer readable instructions that when executed on the processor of the certification server: detect an updated health data (the physician may order diagnostic tests linked to the patient’s problems and upon a follow-up visit, the new patient information is updated and a problem oriented report is prepared, col. 26 lines 30-56, col. 28 line 5 – col. 29 line 19; patient records are updated and organized by problem including laboratory and procedure reports, col. 25 lines 8-64)
application of the assessment ruleset to the updated health data and optionally the health data (data is analyzed in real time to identify provisional problems using logic that supports continual refinement, col. 7 lines 21-33, col. 19 lines 21-28, Fig. 8; the new patient information is updated on a follow-up visit, new problems obscured by association to previous problems are identified and a problem oriented report is prepared, col. 26 lines 30-56, col. 28 line 5 – col. 29 line 19)
the POC application within the clinical documentation workflow (the CPM system uses a GUI for reporting to the physician user and presentation of information on screens, col. 29 lines 55-66, col. 30 lines 3-13; physician edits and updates problem oriented patient information facilitated by clinical guidelines within the physician module during a patient-physician encounter, col. 33 lines 27-57, col. 24 lines 21-44, Figs. 11A-11B, col. lines 50-66)
add a […] certification […] associated with the existing an instance of the condition record (the physician confirms the patient’s provisional problem(s) and assigns a working or final diagnosis with ICD-9 codes for each problem, and authorizes a final clinical report of the patient in the patient CPM record during the patient-physician encounter, Fig. 11B, col. 10 lines 47-54, col. 26 lines 17-21, col. 33 lines 27-62, col. 29 lines 20-33; the CPM system stores and keeps a continuous record of the patient’s problems, and provides dynamic access and updating of patient data including capturing data from the encounter as edited by the physician, abstract, Fig. 3 – item 150, col. 13 lines 20-39)
Simon and Soll do not teach:
a new certification date associated with the condition
However, Ginsburg in the analogous art teaches
a new certification date associated with the condition (the final diagnosis of a patient’s problem or disorder is shown with the date [0192], Fig. 12B – diagnosis 1750, date 1710)
Simon, Soll, Erdmann, Kartoun, Gotthardt and Ginsburg do not teach:
a re-certification condition routine comprising computer readable instructions that when executed on the processor of the certification server:
determine occurrence of a re-certification trigger,
generate a re-certification explanation specifying one or more reasons the suspect condition was subject to the recertification trigger, and
However, Hoffman in the analogous art teaches:
a re-certification condition routine comprising computer readable instructions that when executed on the processor of the certification server: determine occurrence of a re-certification trigger, (search engine review of test reports of LAB1 is made for indications that the test results are above or below normal range for patients with well-controlled disease A, or normally positive values are negative or normally negative values are positive; this causes an alert to be sent to the user for reevaluation of the patient’s condition [0077]; the server system includes the search engine and operates on applications executed by the central processing unit [0036], [0038])
generate a re-certification explanation specifying one or more reasons the suspect condition was subject to the recertification trigger, and (an alert or information is sent to the user for reevaluation of the patient’s condition regarding a patient’s test reports of LAB1 that the test results are above or below normal range for patients with well-controlled disease A, or normally positive values are negative or normally negative values are positive [0077], Fig. 9 – alert or information 160, with reason 158)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Simon, Soll, Erdmann, Kartoun, Gotthardt and Ginsburg to include a re-certification routine of determining a re-certification trigger and generating a re-certification explanation as taught by Hoffman. By providing alerts of abnormal laboratory results with their reasoning, the provider is notified that the patient’s disease state is not improving and given opportunities to improve the management of the patient’s health care (Hoffman [0006]-[0007]).
Regarding claim 18, Simon, Soll, Erdmann, Kartoun, Gotthardt, Ginsburg and Hoffman teach the system of claim 17 as described above. 
Simon further teaches:
wherein the record server further comprising: […] computer readable instructions that when executed on the processor of the record server: (the software program may be associated with a server, which may interface to database servers and other servers, and may include one or more memories, processors and computer readable media [0366]-[0367])
an audit log routine comprising computer readable instructions that when executed on the processor of the record server: generate an audit log that the patient is in the presence of the clinician, and (the audit log data is processed by the data receipt module to create standardized format audit log records and the audit log contains details of the patient’s visit to the provider [0280])
[…] computer readable instructions that when executed on the processor of the record server: (the software program may be associated with a server, which may interface to database servers and other servers, and may include one or more memories, processors and computer readable media [0366]-[0367])
Simon, Soll and Hoffman do not teach:
an authentication module 
authenticate at least one of the clinician and the computing device of the clinician
a partition of the electronic medical record
However, Ginsburg in the analogous art teaches
an authentication module (the CCOW Security Authentication Service within the Command Center on the server authenticates the user [0305], [0292])
authenticate at least one of the clinician and the computing device of the clinician (the CCOW Security Authentication Service within the Command Center on the server authenticates the user [0305], [0292]; the user accounts may be for medical practitioners [0223])
a partition of the electronic medical record (a portion of the EMR [0206])
Simon, Ginsburg and Hoffman do not teach:
a partitioned storage routine
generate a request for the EMR management application to store the suspect condition data in a partition of the electronic medical record distinct from the one or more diagnosed conditions
However, Soll in the analogous art teaches
a partitioned storage routine (the master interpreter manages storage of all reports including the patient problem oriented clinical report, col. 30 lines 43-63, col. 9 lines 50-56)
generate a request for the EMR management application to store the suspect condition data in […] the electronic medical record distinct from the one or more diagnosed conditions (the master interpreter manages storage of all reports including the patient problem oriented clinical report, col. 30 lines 43-63, col. 9 lines 50-56; storing a continuous record of the patient’s problems and patient data according to each patient problem in the CPM system and upon a follow-up visit, the patient’s previous problem is presented, abstract, col. 28 lines 5-43, col. 25 lines 8-64)
Regarding claim 19, Simon, Soll, Erdmann, Kartoun, Gotthardt, Ginsburg and Hoffman teach the system of claim 18 as described above. 
Simon further teaches:
wherein the computing device further comprising: an option population routine comprising computer readable instructions that when executed on the processor of the computing device: generate a set of certification options in association with the suspect condition data on the user interface, the set of certification options comprising a diagnosis confirmation option and at least one of: (the user host computer such as a mobile device includes memory and is enabled to execute program code, methods and instructions [0298]-[0299], [0372]; the query generation module includes a query translation engine to facilitate the creation of database queries corresponding to a variety of measures, statistics, figures of merit, variables, etc. [0258]; the inferred condition which is flagged as an open risk and one or more actions may occur such as contacting the health care provider to confirm the inferred condition or arrange for appropriate testing and diagnosis according to best medical practices [0322])
(i) an absence confirmation option initiating generation of an absence record certifying that the suspect condition is absent from the patient; (ii) a referral order option initiating a referral process to refer the patient to a referral clinician qualified to diagnose the suspect condition; (iii) a test order option to initiate ordering a diagnostic test approved to diagnose the suspect condition; and (iv) an information collection option to initiate a data collection process gathering additional information usable to diagnose the suspect condition within the native encounter of the clinician and the patient; and, (the inferred condition which is flagged as an open risk and one or more actions may occur such as contacting the health care provider to confirm the inferred condition or arrange for appropriate testing and diagnosis according to best medical practices [0322])
integrate at least one of the suspect reasoning data and a reference to the suspect reasoning data […] (if a patient based on records is either on a medication, has an out of range laboratory result or multiple out of range vitals that are highly correlated with a specific condition but a diagnosis for the condition is not present, then this inferred condition will be flagged as an open risk [0322]-[0325]; the newly identified risks may be used to identify next actions such as obtaining documentation from specific providers or confirming the condition with the physician [0326]-[0327])
Simon, Ginsburg and Hoffman do not teach:
wherein the integration routine further comprising computer readable instructions that when executed on the processor of the computing device: 
visual association with the one or more diagnosed conditions extracted from the electronic medical record within the clinical documentation workflow
However, Soll in the analogous art teaches:
wherein the integration routine further comprising computer readable instructions that when executed on the processor of the computing device: (the physician module operating on a computation device, which filters, sorts and reviews patient data to create the patient problem list and allows editing and updating by the physician, implements a group of computer readable instructions, col. 6 lines 28-40, col. 29 lines 20-33, col. 39 lines 18-32)
visual association with the one or more diagnosed conditions extracted from the electronic medical record within the clinical documentation workflow (a summary of the patient’s provisional problems in order of priority, other patient data and past and present medical history including other medical problems, with key findings, characterization of symptoms, severity, frequency and impact on quality of life highlighted, are presented to the physician in the physician module during a patient-physician encounter, col. 33 lines 27-57, col. 24 lines 16-44, Fig. 11A)
Regarding claim 20, Simon, Soll, Erdmann, Kartoun, Gotthardt, Ginsburg and Hoffman teach the system of claim 19 as described above. 
Simon further teaches:
wherein the documentation server further comprising: an adjustment generation engine comprising computer readable instructions that when executed on the processor of the documentation server: generates a reimbursement claim based on the diagnosed condition associated with the diagnosis confirmation, and (the software program may be associated with a server, which may interface to database servers and other servers, and may include one or more memories, processors and computer readable media [0366]-[0367]; once the inferred diagnosis is documented by the provider, the diagnosis can be sent as a claim, Fig. 12G – item 1238, [0322]; a documented encounter may be reported to a payer for reimbursement and claims are processed by the health plan according to diagnosis codes [0327], Table 1)
wherein the suspect condition data further comprising a condition ID that is at least one of a hierarchical condition code and a diagnosis code (the patient may be assigned to condition categories identified using HCC logic based on diagnoses codes [0311], [0317], ]Fig. 12E; risk markers based on HCC shown for a patient, where an open risk represents inferred diagnostic conditions and closed risk represents suspected or known conditions, Fig. 12F, [0311], [0317]-[0318])
wherein the quantitative test result comprises data from a physical characteristic of the patient, a vital sign, and a laboratory test (patient data includes lab results, vitals, clinical measurements, clinical outcomes, prescription drug information and diagnosis codes [0034], [0036])
wherein the quantitative test result is received […] (patient data collected includes lab results, vitals, clinical measurements, clinical outcomes, prescription drug information and diagnosis codes [0034], [0036])
wherein the documentation requirement is based on data specifying at least one of an internal quality control, a new diagnosis procedure, an insurance claim requirement, a government regulation. (a documented encounter may be reported to a payer for reimbursement and claims are processed by the health plan according to diagnosis codes [0327], Table 1; the presence of diagnosis codes in a claim, billing document or notes of an encounter may be used to identify risks or gaps and previously un-notated conditions and gaps in reimbursement documentation [0320], Table 2)
Simon, Soll and Ginsburg do not teach:
wherein the re-certification trigger […]
However, Hoffman in the analogous art teaches:
wherein the re-certification trigger […] (an alert is sent to the user for reevaluation of the patient’s condition [0077])
Simon, Soll and Hoffman do not teach:
comprising at least one of the certification date of the diagnosed condition exceeding a threshold time to define a suspect condition, data specifying at least one of a change of a care provider of the patient, a change in a care program requiring a new quality measure, a change of a care policy of the patient, and a change in a healthcare regulation
a communication protocol comprising at least one of FHIR and HL7
wherein the documentation requirement comprises test result, a clinician narrative, an identification of multiple related health conditions, the certification date, a clinician authentication, a care plan
However, Ginsburg in the analogous art teaches
comprising at least one of the certification date of the diagnosed condition exceeding a threshold time to define a suspect condition, data specifying at least one of a change of a care provider of the patient, a change in a care program requiring a new quality measure, a change of a care policy of the patient, and a change in a healthcare regulation (the system continuously learns a patient’s medications, insurance formulary, billing and reimbursement processes, and provides suggestions such as informing the clinician of recently approved medication alternatives that are clinically and financially superior [0326])
a communication protocol comprising at least one of FHIR and HL7 (the HL7 Clinical Context Object Workgroup (CCOW) standard is used when viewing patient EMR information [0304], Fig. 60 – item 5044)
wherein the documentation requirement comprises test result, a clinician narrative, an identification of multiple related health conditions, the certification date, a clinician authentication, a care plan (a Retinal Flowsheet displays an alert icon with a highlighted red X icon for the date of today for an image test of the right eye indicates the test is not covered unless there is a physician override [0256], [0258], Fig. 32B - X alert icon 2938; Fig. 32A – date of today 2900)
Simon, Ginsburg and Hoffman do not teach:
wherein the patient UID is at least one of a medical record number, a clinical record number, and a record set ID
wherein the qualitative test result comprises data from family history evaluation, physical exam, a patient generated report, a system review, a verbal screening, a written screening, an observational narrative, a psychiatric evaluation, a medical imaging data, and a medical graph data
However, Soll in the analogous art teaches:
wherein the patient UID is at least one of a medical record number, a clinical record number, and a record set ID (the patient name and ID are used to search the patient record in the CPM system, Fig. 4A, col. 12 lines 22-28)
wherein the qualitative test result comprises data from family history evaluation, physical exam, a patient generated report, a system review, a verbal screening, a written screening, an observational narrative, a psychiatric evaluation, a medical imaging data, and a medical graph data (the patient’s past medical, family and social history are displayed to the physician, col. 24 line 53 - col. 25 line 6)

Response to Arguments
Regarding the objections to Claims 4, 7, 14 and 20, the Applicant has amended the claims to overcome the bases of objection.
Regarding the rejection under 35 U.S.C. § 101 of Claims 1-7 and 14-20, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
First, the claims recite a practical application. Rather than having to remember, retrieve, or otherwise track conditions of the patient, a clinician is provided both new and existing information in an efficient manner within a clinical documentation workflow. As the specification also explains, application of the assessment ruleset can result in finding wholly new health conditions. As the specification also explains, for example in Fig 4, Fig. 13 and accompanying text, integration of the suspect condition data with the health data in the clinical documentation workflow significantly improves the user interface of the specialized computing device resulting from running the POC application.
Regarding (a), the Examiner respectfully disagrees. The Applicant has not provided any evidence for the alleged improvements in the specification and claims. That is, how is the clinician provided information in an “efficient manner” and how is the user interface significantly improved? As elaborated in the MPEP, "if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology." MPEP 2106.04(d)(1).
Second, meaningful limits exist on the application of what Examiner contends is an abstract idea. There are potentially many ways of confirming a suspected health condition of a patient. Even prior to the above amendments, the claims, for example, required "extracting a health data ... from an electronic medical record" then "applying an assessment ruleset ... that outputs a suspect condition" ... "generating a suspect condition data comprising ... ~ hierarchical condition category code", "detecting an EMR request generated by a documentation application ... comprising a clinical documentation workflow", "transmitting information of the electronic medical record along with the suspect condition data ... [to] a user interface of the POC application" and "integrating the suspect condition data in visual association with the one or more diagnosed conditions extracted from the electronic medical record within the clinical  documentation workflow." (emphasis added). At least each of the underlined portions, individually and collectively, pose a meaningful limit on the application of the claims.
Regarding (b), the Examiner respectfully disagrees. The limitations that have been identified above as part of the abstract idea and as additional elements have been outlined above. Also, as explicated above, the additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose meaningful limits on practicing the abstract idea.
Regarding the rejection under 35 U.S.C. § 103 of Claims 1-7 and 14-20, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
Examiner contends that Simon teaches "transmitting information of the electronic medical record along with the suspect condition data from a server to the computing device over a network, where the information of the electronic medical record includes one or more diagnosed conditions and is presented to the clinician" NFOA p 13. 
Simon Paragraph [0298], cited by Examiner, describes a "user interaction module" that appears to be a generic administrative portal. For example, "each access screen may provide access to various reports generated by queries of the data warehouse 142". In the only example provided, the user interaction module's homepage "displays general announcements, organizational initiatives and measures, scorecards, aggregate level organizational performance, and/or other aggregate information." Paragraph [0299] cited by Examiner merely discusses its implementation as a web browser or mobile app. Simon Paragraph [0312], cited by Examiner, discusses the use of risk scores and a risk report. Nowhere does [0312] teach "transmitting information of the electronic medical record along with the suspect condition data from a server to the computing device".
Regarding (a), the Examiner respectfully disagrees. Simon teaches in [0298] the user interaction model retrieves data and reports, which means that information is being transmitted, from the contents of the data warehouse. Simon further teaches [0317]-[0318], [0311], [0160], Fig. 12F that the report contains risks for suspected/inferred conditions and known conditions derived from the EHR of a patient.
First, Soll does not disclose a suspect condition data that is output by "applying an assessment ruleset to the health data of the patient", where the health data is "from an electronic medical record of the patient". Rather, Soll presents on its "physician module" a "problem oriented summary by [the] patient" (Fig. l lA) along with the patient's "chief complaint" (Fig. l lB). This is further illustrated in Col 33, cited by Examiner: "Patient problems are presented in order of greatest concern to the patient". Col33 ln 35-37. These patient complaints are then presented along with "review of symptoms, past medical history, and other patient data [that] are presented for efficient review ... ". Col 33 ln 45-46. This is in line with the first listed objective of the invention in Soll, which states: "to provide a computer system (the patient module) to improve the effectiveness of patient assessment by collecting ... data during an interactive patient interview session [which] efficiently and accurately collects patient information, such as presenting complaints and relevant psychosocial factors, and identifies provisional problems." Col 4 ln 47-58.
Soll also does not teach "converting the suspect condition into the diagnosed condition based on the context for the suspect condition relative to the one or more diagnosed conditions within the native encounter by generating a new record in the electronic medical record of thepatient", NFOA, pl 6, at least because the provisional problems generated from patient data, without more, are not equivalent to the suspect conditions specified in the suspect condition data output from the assessment ruleset.
Regarding (b), the Examiner respectfully disagrees. The application of an assessment ruleset from the health data of the patient was not cited from Soll. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant respectfully submits that one of ordinary skill in the art would not be motivated to combine Simon and Soll to arrive at the limitations of amended independent Claim 1 or Claim 14 for at least the following reasons.
Regarding (c), the Examiner respectfully disagrees. This argument is moot given the new grounds of rejection as necessitated by amendment.
Regarding arguments directed to amended Claims 1-7 and 14-20 under 35 U.S.C. § 103, the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686